Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Receipt is acknowledged of Amendments, Remarks and a Terminal Disclaimer file don 03/24/22. Claim 11 has been amended, no claims have been cancelled and no new claims have been added. Accordingly, claims 11 and 18-33 remain pending and under examination on the merits. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 11 and 18-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lewis et al (US 6,716,414) in view of Goede et al (US 20050175549) and Gerhart et al (US 20110132355). 
 
Lewis et al teach an aerosol solution composition for use in an aerosol inhaler comprises an active material, a propellant containing hydrofluoroalkane, a cosolvent and is stabilized by using a small amount of an acid (see abstract). The acid is considered a stabilizer and it is disclosed that “In fact, it has been found that, in the case of certain active ingredients such as β2-agonists, their chemical stability in HFA solution formulations could be dramatically improved by a proper and combined selection of the kind of cans as well as the apparent pH range” (see col. 2, lines 44-49). The acid may preferably be hydrochloric acid, co-solvent may be ethanol and the propellants may be hydrofluoroalkanes such as HFA 134a and HFA 227 (see col. 3, lines 25-60 and col. 6).
Lewis et al disclose that the said formulation in the form of HFA solution are administered by MDI's for providing pharmaceutical doses of β2-agonists into the low respiratory tract of patients suffering of pulmonary diseases such as asthma (See Col. 2, lines 23-27).
Lewis et al disclose that the active ingredients which may be used in the said aerosol compositions are short- and long-acting β2-agonists such as formoterol, salmeterol, TA 2005 and salt thereof and their combinations with steroids such as beclomethasone dipropionate, or with anticholinergic atropine-like derivatives such as ipratropium bromide, oxitropium bromide, tiotropium bromide (see col. 5, lines 31-50). Formoterol fumarate is administered at a dose of from 6-12 µg/dose (see col. 5, lines 59-63). The metering valve delivers a volume of between 50 and 100 µL (see col. 6, lines 13-20). Low volatility component is one with residual water of less than 0.1% (see col. 6, lines 33-35).
The amount of acid to be added to reach the desired apparent pH will be pre-determined in the model vehicle reported before and it will depend on the type and concentration of the active ingredient. In the case of the preferred formulations of formoterol fumarate and its combination with beclometasone dipropionate, an amount comprised between 3 and 3.5 µl of 1.0 M hydrochloric acid should be added (see col. 6, lines 50-56).
Lewis et al also disclose a method of filling an aerosol inhaler with the said composition comprising: (a) Preparation of a solution of one or more active ingredients in one or more co-solvents optionally containing an appropriate amount of a low volatility component (b) Filling of the device with said solution (c) Adding a pre-determined amount of a strong mineral acid (d) Adding a propellant containing a hydrofluoroalkane (HFA) (e) Crimping with valves and gassing (see col. 5, lines 16-29).
Lewis et al disclose that the aerosol comprises a vehicle comprising of HFA 134, glycerol and 12-20% ethanol. Accordingly, the amount of propellant/HFA 134 may be about 85% (See Example1).      
Lewis et al disclose each and every element of the claimed invention except for glycopyronium bromide, its amounts or treating COPD. However, it is known in the art to replace one anticholinergic for another and to combine glycopyronium bromide with formoterol. This is taught by Goede et al and Gerhart et al. 

Goede et al teach a combination of anticholinergic and β-mimetics for the treatment of respiratory diseases including airway inflammation or obstruction such as chronic obstructive pulmonary disease (COPD) and asthma (See abstract). 
The said anticholinergic agents may be glycopyrrolate and the β mimetic may be formoterol. It is disclosed that when applying R,R-glycopyrrolate and formoterol each at the dose of 1 µg/kg, together, the simultaneous administration resulted in an almost complete attenuation of acetylcholine-induced bronchoconstriction. Surprisingly, the two compounds given in doses which alone were not effective at all, led, when administered simultaneously, to a very strong bronchodilatory effect in guinea pigs clearly indicating the over additive nature of this interaction (See [0004] and [0013]). 
Goede et al state that the inhalable form of the medicament may be an aerosol comprising a mixture of (A) and (B) as active agents in solution or dispersion in a propellant (See [0022] and claim 20). 
A suitable daily dose of formoterol, or salt or thereof, particularly as formoterol fumarate dihydrate, for inhalation may be from 1 to 72 µg, preferably from 6 to 24 µg (See [0025]).
A suitable daily dose of glycopyrrolate salt, particularly as (R,R)-glycopyrrolate, for inhalation may be from 5 µg to 500 µg, preferably from 15 to 300 µg. A dosage range between 5 and 100 µg/day is especially preferred (See [0027]).
Goede et al also provides for a pharmaceutical kit comprising a metered dose inhaler containing an aerosol comprising (A) and (B) as the active agents in a propellant (See [0029]). 
In one Example, 1,1,1,2,3,3,3 heptafluoropropane (HFA 227) is mixed with a solution of absolute ethanol, formoterol fumarate dihydrate and R,R-glycopyrrolate (See [0033]). 

Gerhart et al teach inhalation solutions for administration of β2-agonists or combinations of muscarinic antagonists and β2-agonists for the treatment of breathing disorders, such as COPD (See abstract). 
The long-acting β2-agonists (LABA) or a combination of a long-acting muscarinic antagonist (LAMA) and a LABA are administered to a patient in need of such treatment. (see [0013]).
In a preferred embodiment, the LABA is formoterol, or a pharmaceutically acceptable enantiomer and/or salt thereof and the LAMA is glycopyrrolate or a pharmaceutically acceptable enantiomer and/or salt thereof (see [0019]). Gerhart et al disclose a method of treating a patient having chronic obstructive pulmonary disease (COPD), comprising administering to the patient an amount of formoterol or a combination of glycopyrrolate and formoterol sufficient to produce a therapeutic effect for at least 24 hours with acceptable side effects (see [0022] and [0083]).
In some embodiments, the formoterol dose is about 0.25 µg to about 7 µg (see [0071] and the muscarinic antagonist, glycopyrrolate is administered at a nominal dosage of from 25 µg to about 1600 µg (see [0073]). In some embodiments, for example glycopyrrolate, results in a dosing regimen aimed at achieving once-a-day dosing, in methods and systems wherein the glycopyrrolate is present in at least about 0.25 mg/mL to about 50 mg/mL, about 0.25 mg/mL to about 20 mg/mL, etc (i.e. about 0.25 µg/µL to about µg/µL) (See [0158]). 
In some embodiments, the inhalation solution comprising muscarinic antagonist in combination with a LABA further comprises a corticosteroid, such as fluticasone, mometasone, beclomethasone (See [0155]). 
An inhalation device used for administering a solution to the respiratory airways of include a metered dose inhalers (MDIs), conventional nebulizers, such as jet nebulizers, and high efficiency nebulizers, such as vibrating membrane nebulizers (See [0105] and [0157]). 
Gerhart et al disclose that combination may refer to “separate unit doses administered serially in a time frame that may be considered a single dosing event, e.g. less than about 30 minutes” (see [0063]). Such unit dose may be contained in a kit comprising at least one additional dose (see [0073]).

It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Goede et al and Gerhart et al with Lewis et al to arrive at the claimed invention. It would have been obvious to do so because Lewis et al teach treating asthma with stable solution aerosol formulations comprising formoterol fumarate, beclomethasone dipropionate, an anticholinergic, a mineral acid such as hydrochloric acid, an HFA propellant, and a solvent/co-solvent such as ethanol for administration by inhalation to a subjects pulmonary system. Goede et al also teach treating COPD and asthma in a subject by administering a solution comprising both formoterol fumarate and gylcopyrrolate via a pressurized metered dose inhaler to patients with improved efficacy. Gerhart et al teach solution formulations for inhalation to a subject’s lung for treating disorders such as COPD, wherein by combining a long-acting β2-agonists (LABA) and a long-acting muscarinic antagonist, preferably, formoterol and glycopyrrolate, a minimal dose of each is sufficient to effectively treat patients and reduce side effects. 
Lewis teach a stable solution formulation stabilized by a small amount of a strong acid and Goede et al and Gerhart et al provide a method of treating a patient having COPD, comprising administering to the patient a combination of glycopyrrolate and formoterol, wherein the combination provides effective treatment with reduced side effects. 
Therefore, claims would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Applicants have merely substituted one anti-cholinergic for another. Furthermore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Claims 11 and 18-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lewis et al (US 6,716,414) in view of Collingwood et al (US 20080274189). 
Lewis et al’s teachings are delineated above and incorporated herein. Lewis et al lacks a disclosure on the anticholinergic agent/ antimuscarinic agent being glycopyrronium bromide. This is well known in the art as taught by Collingwood et al. 

Collingwood et al teach medicaments comprising (A) an antimuscarinic agent and (B) a corticosteroid for the treatment of inflammatory or obstructive airways diseases (See abstract).
The inhalable form of the medicament may be, for example, an atomizable composition such as an aerosol comprising the active ingredients, i.e. (A) and (B) separately or in admixture, in solution or dispersion in a propellant, or a nebulisable composition comprising a solution or dispersion of the active ingredient in an aqueous, organic or aqueous/organic medium (See [0023] and claim 12). The propellant is preferably an HFA propellant including HFA 134a or HFA 227 (See [0024]). 
The said aerosol compositions may include surfactant-free or substantially surfactant-free aerosol compositions. The aerosol composition may contain up to about 5% by weight, for example 0.0001 to 5%,  or 0.001 to 3%, 0.001, but preferably 0.01 to 0.5% by weight of the active ingredient, based on the weight of the propellant. The aerosol composition may also contain a co-solvent such as ethanol in an amount up to 30% by weight of the composition, particularly for administration from a pressurised metered dose inhalation device (See [0025]).
A suitable daily dose of (A) the glycopyrronium salt, particularly as the bromide salt, for inhalation may be from 10 µg to 2000 µg, preferably from 20 to 800 µg. A suitable daily dose of (B) a compound of formula I for inhalation may be from 50 to 2000 µg, for example from 200 to 500 µg. These unit doses may be administered once or twice daily (See [0034]-[0038]).  
While (B) compounds of formula I are a steroid, the said medicament optionally includes one or more other steroids, for example beclamethasone dipropionate (See [0058]).
Collingwood et al disclose a pharmaceutical composition which is an aerosol comprising (A) a glycopyrronium salt and (B) a compound of formula I in a propellant, optionally together with a surfactant and/or a bulking agent and/or a co-solvent such as ethanol, for administration from a metered dose inhaler adapted to deliver an amount of aerosol containing a unit dose of (A) a glycopyrronium salt and a unit dose of (B) a compound of formula I, or a known fraction of a unit dose of (A) a glycopyrronium salt and a known fraction of a unit dose of (B) a compound of formula I per actuation. Thus if, for example, the inhaler delivers half of the unit doses of (A) a glycopyrronium salt and (B) a compound of formula I per actuation, the unit doses can be administered by two actuations of the inhaler (See [0041]).
Collingwood et al also provide a pharmaceutical kit comprising (A) a glycopyrronium salt and (B) a compound of formula I in separate unit dosage forms, said forms being suitable for administration of (A) a glycopyrronium salt and (B) a compound of formula I in effective amounts. Such a kit suitably further comprises one or two inhalation devices for administration of (A) a glycopyrronium salt and (B) a compound of formula I (See [0042]).
The said medicaments are advantageous in the treatment of inflammatory or obstructive airways disease, exhibiting highly effective bronchodilatory and anti-inflammatory properties including asthma and COPD (See [0043]-[0046]).
The said medicament may additionally contain one or more co-therapeutic agents such as anti-inflammatory, bronchodilatory, etc, including formoterol or a pharmaceutically acceptable salt thereof (See [0047] and [0052]). 
 
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Collingwood et al with Lewis et al to arrive at the claimed invention. It would have been obvious to do so because Lewis et al teach treating respiratory disease such as asthma in a subject by administration of stable solution aerosol formulations comprising formoterol fumarate, beclomethasone dipropionate, an anticholinergic, a mineral acid such as hydrochloric acid, an HFA propellant, and a solvent/co-solvent such as ethanol for administration by inhalation to a subjects pulmonary system. Collingwood et al teach solution formulations for inhalation to a subject’s lung for treating inflammatory diseases of the lung such as asthma and COPD, wherein by combining an antimuscarinic agent, preferably glycopyrronium bromide and one or more corticosteroids and other active agents such as formoterol, an effective composition is provided. Collingwood et al disclose that “it is possible using this combination therapy to reduce the dosages of one or both of the two active ingredients required for a given therapeutic effect considerably compared with those required using treatment with the active ingredients alone, thereby minimising possibly undesirable side effects”.  
Lewis teach a stable solution formulation stabilized by a small amount of a strong acid and Collingwood et al provide a method of treating a patient having respiratory diseases, comprising administering to the patient a combination of a reduced dose of glycopyrrolate and a reduced dose of a corticosteroid and formoterol, wherein the combination provides for reduced side effects. 
Therefore, claims would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Applicants have merely substituted one anti-cholinergic for another. Furthermore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 11, 18-26, 28-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-13 of U.S. Patent No. 9,358,224 in view of Lewis et al (US 6,716,414) and Goede et al (US 20050175549).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Lewis et al and Goede et al. 
The examined claims are drawn to a method of treating a respiratory disorder by administration of a composition comprising glycopyrronium bromide, hydrochloric acid, ethanol and HFA 134a. 
The examined claims are drawn to a method of treating inflammatory or obstructive airway disease, comprising administering an effective amount of a formulation according to claim 1 to a subject in need thereof. The composition of claim 1 comprises: (a) the (-) enantiomer of 3-cyclopropylmethoxy-4-methanesulfonylaminobenzoic acid 1-(3-cyclopropylmethoxy-4-difluoromethoxyphenyl)-2-(3,5-dichloro-1-oxypyr- idin-4-yl)ethyl ester; (b) a propellant; (c) a co-solvent; and (d) a surfactant selected from the group consisting of a PEG surfactant, a PVP surfactant, and a mixture thereof.
The difference is that the reference claims do not recite hydrochloric acid and the other active agents including formoterol and beclomethasone dipropionate. However as Lewis et al and Goede et al teach similar formulations for treating asthma and COPD comprising glycopyrronium bromide and formoterol or beclomethasone, HCL, ethanol and HFA. 
As such the said examined claims are obvious over the reference claims in view of Lewis et al and Goede et al.  

Response to Arguments
Applicant's arguments filed 03/24/22 have been fully considered but they are not persuasive.
Applicant’s main argument is that “there is absolutely no disclosure in any of the cited references relating to the stability of glycopyrronium bromide in solution in an HFA propellant and a co-solvent. Without such guidance, a skilled person simply could not predict how to produce a stable formulation of this type without extensive experimental studies and inventive effort. Many active agents show significant differences in stability properties in aqueous solutions compared to in HFA and a co-solvent, and thus it is not possible to extrapolate from one to the other. This point is illustrated with respect to salbutamol (albuterol) formulations by Tzou et al. (1997), Journal of Pharmaceutical Sciences 86(12):1352-1357, which is already of record in this case” (See Remarks, page 6).
The above arguments are not persuasive. The references, in combination, not only teach each and every element, they provide motivation to one of ordinary skill in the art to make the formulations as claimed.  Contrary to Applicant’s assertion, Lewis et al specifically teach that the formulations are stable and disclose that adding acid provides for the needed stability in the formulation. The formulations as disclosed by Lewis et al also comprise ethanol and an HFA propellant as wells as active agents including anticholinergics and corticosteroids. 
Gerhardt also teach formulations comprising gylcopyrronium bromide, ethanol and HFA propellant for treating asthma and COPD. 
Applicant attempts to show the superiority of the claimed compositions in terms of stability in reproduced Table 2. However as shown in the data, the formulations comprising acid are more stable over time. Lewis et al also teach that adding an acid such as hydrochloric acid improves the chemical stability of the formulation. 
Accordingly, Applicant’s arguments are not persuasive. It is further noted that even if the prior art had not taught the stability of the formulation, the claims would have been properly rejected because 1- the instant claims do not recite a stability limitation, 2- one of ordinary skill in the art is not limited to solving the problem recognized by the inventors, but have a reason for adding or modifying the teachings to arrive at the claimed invention. In other words, “In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” See MPEP § 2141. 3- The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Regarding the rejection of Claims 11, 18-26, and 28-33 under the judicially-created doctrine of obviousness-type double patenting over 9,358,224 in view of Lewis et al and Goede et al, Applicant argues that the claims of the ‘224 patent do not recite HCl, and that “there is nothing in Lewis et al. and Goede et al. which can cure this deficiency” (See Remarks, page 8). 
This argument is also not persuasive. Contrary to Applicant’s assertion, Lewis et al teach adding an acid to the formulations and would have rendered the examined claims obvious over the reference claims. 
In conclusion, the rejections are based on the well established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518. 

Claims 11 and 18-33 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616